Exhibit 10.12

SUN MICROSYSTEMS, INC.

U.S. VICE PRESIDENT SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

Purpose of Plan

The Sun Microsystems, Inc. U.S. Vice President Severance Plan (the “Plan”)
provides Notification Pay and Severance Benefits if your employment terminates
because of a Retirement or Mutual Agreement (defined below). However, this Plan
does not provide benefits if you voluntarily terminate employment prior to
qualifying for Retirement or if you are involuntarily terminated with or without
Cause. You must sign, and not revoke, a Release and Waiver Agreement in order to
receive Severance Benefits.

This Plan was originally adopted effective July 1, 2005. It was restated
effective November 1, 2005. It is now restated again effective May 1, 2006. In
this document “Sun” means Sun Microsystems, Inc., its subsidiaries and its
successor or successors. The Plan is intended to comply with Section 409A of the
Internal Revenue Code and from its original effective date, the Plan has been
operated in accordance with a good faith, reasonable interpretation of
Section 409A of the Internal Revenue Code.

This document constitutes both the official plan document and the required
summary plan description under ERISA.

Highlights

Under this Plan, you are eligible to receive two types of benefits: Notification
Pay and Severance Benefits.

“Notification Pay” consists of either a period of time you remain on Sun’s
payroll or a lump sum payment. You need not sign a Release and Waiver Agreement
in order to receive Notification Pay.

“Severance Benefits” consist of a lump sum Severance Payment and payment of
COBRA Premiums (if eligible). You will not receive Severance Benefits if you do
not sign a Release and Waiver Agreement, or if you sign a Release and Waiver
Agreement but revoke it within the seven (7) calendar day revocation period.

The amount of Severance Benefits available to you depends on whether you are a
member of Sun’s Executive Leadership Team (“ELT”) or a Vice President who is not
a member of the ELT.

Eligibility

You are an Eligible Employee under the Plan if you are:

 

  •   A regular full-time or part-time Sun employee on the U.S. Payroll;



--------------------------------------------------------------------------------

  •   Not on the payroll of, or considered an employee of, any Sun subsidiary
outside the U.S.;

 

  •   Employed at the Vice President level or above; and

 

  •   Not a Contingent Worker or Partner Worker (includes independent
contractor, consultant or vendor) as defined in Sun’s Headcount Policy.

If Sun has not classified you as an employee on the date your service with Sun
is terminated and, for that reason, has not withheld employment taxes with
respect to you, and you are later determined retroactively to have been a
common-law employee of Sun, whether by Sun, a governmental agency or a court,
you will nevertheless be ineligible to receive Plan benefits.

Notwithstanding any other provision of the Plan to the contrary, if you were a
Storage Technology Corporation (“StorageTek”) employee who received severance
benefits as a result of the acquisition of StorageTek by Sun, you will not be
eligible for some or all of the benefits under the Plan for a period of time, as
set forth in your offer letter from Sun dated on or around August 5-10, 2005.

Conditions For Receiving Plan Benefits

You will receive Plan benefits if you are an Eligible Employee and meet all of
the following conditions:

 

  •   You inform Sun of your intent to retire and receive a formal written
notice that states the date your employment will terminate and that your
termination is because of Retirement or Mutual Agreement (“Termination Letter”);

 

  •   You abide by any written terms and requirements that Sun may establish as
a condition to your receiving Plan benefits; and

 

  •   For Severance Benefits only, you sign the Release and Waiver Agreement
within a reasonable period of time (as determined by Sun in its sole discretion)
after your employment termination date and do not revoke the Release and Waiver
Agreement within the seven (7) calendar day revocation period.

“Retirement” for purposes of this Plan means your voluntary resignation from Sun
at or after attaining age 55 and with a number of full years of service with Sun
that when added to your age (in full years), the sum equals or exceeds 65.
Notwithstanding the foregoing sentence, you must have a minimum of five (5) full
years of service in order to qualify for Retirement. Your resignation will not
be considered Retirement if you work in the same or similar profession during
the six-month period following your termination of employment. You will be
considered to have retired if you perform services for a nonprofit organization
following your termination of employment. Sun shall make the determination of
whether you have retired in its sole discretion.

“Mutual Agreement” for purposes of this Plan means that both you and Sun agree
that your employment should terminate.



--------------------------------------------------------------------------------

Conditions Under Which You Will Not Receive Plan Benefits

Even if you are an Eligible Employee, you will not receive Plan benefits if any
of the following apply:

 

  •   You are involuntarily terminated with or without Cause. “Cause” means
(i) misconduct as described in Sun’s Misconduct Policy (HR503) or
(ii) documented unsatisfactory job performance. Sun shall make this
determination in its sole discretion.

 

  •   You voluntarily terminate employment (including as a result of disability)
other than due to Retirement or Mutual Agreement even if you claim “constructive
termination,” prior to your termination date as set forth in your Termination
Letter.

 

  •   You decline a written offer of a “Comparable Job” at Sun for which, in
Sun’s judgment, you are reasonably qualified. A “Comparable Job” is a job within
50 miles of your current job location at the same or higher salary/job grade as
the current job and with at least the same total target cash compensation
opportunity. A Comparable Job need not involve the same duties and
responsibilities as your current job.

 

  •   You accept another regular job at Sun before your employment at Sun
terminates (i.e., a job other than a Temporary Job Assignment, defined below).

 

  •   You are on an unpaid personal non-FMLA, non-Military Leave of Absence on
the date of the Termination Letter.

 

  •   You begin working for another employer (whether regular or temporary)
before your employment at Sun terminates. You are required to immediately notify
Sun in writing if you begin another job prior to your termination date.

 

  •   Your job is re-leveled for any reason, for example, to reflect your
current job duties and responsibilities or to reflect any changes in your job
duties and responsibilities.

 

  •   For Severance Benefits only, you do not timely sign a Release and Waiver
Agreement or you timely sign a Release and Waiver Agreement but you revoke it
within the seven calendar day revocation period.

Temporary Job Assignments

For purposes of this Plan, a “Temporary Job Assignment” is a job as a Sun
employee that is not expected to last more than two years at the time it is
offered to you and which is offered to you after you receive a Termination
Letter but prior to your employment termination. If you accept a job which, at
the time it is offered to you, is expected to last more than two years, you will
be treated as a regular Sun employee and will not receive Plan benefits in
connection with the Retirement or Mutual Agreement that occurred immediately
prior to your acceptance of your new job at Sun.



--------------------------------------------------------------------------------

While you are on a Temporary Job Assignment you will not receive Plan benefits.
However, at the end of the Temporary Job Assignment, provided you meet the
conditions of the Plan, you will receive Plan benefits in accordance with the
terms of the Plan in effect as of the date of the Termination Letter.

If you accept a Temporary Job Assignment and it has not ended after two years,
you will be treated as if you are in a regular position and will not be eligible
for Plan benefits unless you terminate employment as a result of Retirement or
Mutual Agreement. In other words, you will not receive Plan benefits in
connection with Retirement or Mutual Agreement that occurred immediately prior
to your acceptance of your new job at Sun.

Notification Pay

You need not sign a Release and Waiver Agreement in order to be eligible for
Notification Pay.

If you are an Eligible Employee and you receive a written Termination Letter
that your employment will terminate, you will receive the following Notification
Pay:

 

  •   Notification Pay. You will remain employed for sixteen (16) weeks
following the date of your Termination Letter. During this sixteen (16) week
period, you will receive your regularly bi-weekly Pay (defined below under
Severance Benefits) and your Sun Flex benefits will continue, but you are not
required to work during this time.

Note: If you are a Key Employee (defined below under Severance Benefits), your
Notification Pay will be paid in one lump sum payment on the second Friday (or
as soon as administratively practical thereafter) that is six (6) months
following the date of your Separation from Service (defined below under
Severance Benefits).

Severance Benefits

When you receive a Termination Letter, you may choose to sign a Release and
Waiver Agreement in order to also receive Severance Benefits. You will have at
least 45 calendar days after your employment termination date to sign the
Agreement. If you do not sign and return to Sun a Release and Waiver Agreement
within a reasonable period of time (as determined by Sun in its sole discretion)
after your employment termination date or you subsequently revoke the Agreement
during the seven (7) calendar day revocation period, you will not be eligible to
receive the Severance Payment and the payment of COBRA Premiums described below.
You may not sign the Release and Waiver Agreement prior to your employment
termination date.

You will receive the following benefits on the second Friday after Sun receives
your signed Release and Waiver Agreement and the revocation period has ended (or
as soon as administratively practical thereafter):

 

  •  

Severance Payment. This is a lump sum payment equal to four (4) weeks Pay
(defined below) for each Year of Service (defined below), up to a maximum



--------------------------------------------------------------------------------

 

determined by your Position (defined below) plus sixteen (16) or thirty-two
(32) weeks Pay determined by your Position.

Note: If you are a Key Employee (defined below), your Severance Payment will be
paid on the second Friday (or as soon as administratively practical thereafter)
that is six (6) months following the date of your Separation from Service
(defined below).

 

  •   COBRA Premiums. Your existing coverage under Sun’s group health plan (and,
if applicable, the existing group health coverage for your eligible dependents)
will end on the date on which your employment terminates. You and your eligible
dependents may then be eligible to elect temporary continuation coverage under
Sun’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). If you are eligible for a
Severance Payment and elect COBRA continuation coverage, Sun will pay your COBRA
Premiums (defined below) for a period equal to the number of weeks of Pay you
will receive as a Severance Payment (not to exceed the maximum period of COBRA
coverage). However, in no event may payment of COBRA Premiums continue beyond
December 31 of the second calendar year following the calendar year in which you
have a Separation from Service. After such period of Sun-paid coverage, you
(and, if applicable, your eligible dependents) may continue COBRA coverage at
your own expense in accordance with COBRA. No provision of the Plan will affect
the continuation coverage rules under COBRA. Therefore, the period during which
you must elect to continue Sun’s group health plan coverage under COBRA, the
length of time during which COBRA coverage will be made available to you, and
all your other rights and obligations under COBRA will be applied in the same
manner that such rules would apply in the absence of the Plan.

“Key Employee” means, in general, one of Sun’s top fifty (50) officers based on
compensation. The determination of which Eligible Employees are Key Employees
will be made by Sun in its sole discretion in accordance with Sections 416(i)
and 409A of the Internal Revenue Code and the regulations promulgated
thereunder. If you are determined to be a Key Employee on any December 31, then
you will be considered a Key Employee for purposes of the Plan during the period
beginning on the first April 1 following such December 31 and ending on the next
March 31.

“Separation from Service” means, in general, the date you work less than twenty
percent (20%) of your average work schedule during the preceding three (3) full
calendar years (or if you were employed by Sun for less than three (3) years,
such lesser period). The determination of when your Separation from Service
occurs will be made by Sun in its sole discretion in accordance with
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder.

“Year of Service” for purposes of this Plan means a full or partial year of
service with Sun prior to your employment termination date. If you are a rehired
employee, prior service at Sun will be counted as Year of Service provided that
the prior service period



--------------------------------------------------------------------------------

exceeded the period when you were not employed by Sun. Years of Service includes
up to seven (7) (ten (10) for former employees of Procom Technology, Inc.) years
of service credit for service with a predecessor employer that was acquire by
Sun; however, the service credit limit will not apply to former employees of
Storage Technology Corporation and SeeBeyond Technology Corporation. A partial
year of service will be treated as a full year of service.

“COBRA Premiums” for purposes of this Plan are the COBRA premiums that you would
have to pay to continue for a certain period of time, the medical, dental,
and/or vision coverage you had immediately prior to terminating employment.

“Pay” for purposes of this Plan (other than for sales-related incentive based
positions) means your base pay as of the date of the Termination Letter, which
does not include car allowance, draws, spifs, bonuses or any non-base
compensation. “Pay” for sales-related incentive based positions is based on the
On-Target Earnings rate (OTE) effective on the date of the Termination Letter.

“Position” for purposes of this Plan means your position as either a member of
the ELT or a Vice President who is not a member of the ELT on the date of the
Termination Letter as recorded in Sun’s HR Database.

Example of Calculation of Severance Payment

Assume you are a Vice President with eight years of service. The calculation of
your Severance Payment is as follows:

16 weeks Pay based on the Pay you would have received had you worked for those
16 weeks, plus 20 weeks Pay*, for a total of 36 weeks of Pay.

*4 weeks Pay per Year of Service x 8 years = 32 weeks but the maximum allowed
payment based on Years of Service is 20 weeks Pay. The 16 weeks of Pay is not
included in calculating the maximum payment based on Years of Service.

Stock Options

If your employment terminates because of Retirement and you are eligible to
receive benefits under the Plan, your stock options that would have vested
during the 15 months following your employment termination date will become
immediately vested on your employment termination date. Except as provided in
the previous sentence, all other terms and conditions of your option agreements
remain the same.

Sales-Related Incentive Based Positions

If you are in a sales-related incentive based position, commission earnings end
effective the date of your Termination Letter. Base pay will be used to
determine the payment of unused, accrued vacation in your final paycheck.



--------------------------------------------------------------------------------

Obligation to Repay Sun

If you are reemployed by Sun (in any capacity) before the end of the number of
weeks used to determine your Severance Benefits, you must repay to Sun the
portion of your Severance Payment for the period that you have been reemployed.

For example, if you are a Vice President with eight years of service, you would
have received 36 weeks of Pay. If you were then reemployed by Sun 4 weeks
following your employment termination date, you would be required to repay to
Sun an amount calculated as follows:

36 weeks of Severance Payment paid minus 4 weeks of actual unemployment equals
32 weeks of Severance Payment to be repaid to Sun.

Reduction of Other Benefits

Any Notification Pay received under this Plan will reduce the amount of any
short term and long term disability benefits you are entitled to receive under
the Sun Microsystems, Inc. Comprehensive Welfare Plan.

Taxes and Other Deductions

Sun will withhold all appropriate federal, state, local, income and employment
taxes from your Plan benefit payments. Contributions to Sun’s 401(k) plan and
employee stock purchase plan will not be deducted from your Severance Payment or
any Notification Pay paid after your employment termination date.

Bonus Programs

The Plan does not change the terms of any bonus program for which you may have
been eligible at the time of your termination with Sun.

Accordingly, if you are eligible for a bonus payment under a program operated on
a quarterly or fiscal year basis (such as SMI Bonus) and terminate employment
prior to the last day of a quarter or fiscal year, you will not be eligible to
receive the bonus for the quarter or fiscal year in which you terminate
employment, except to the extent the bonus program provides otherwise. Unless
the bonus program provides otherwise, bonus program payments will not be
prorated for a partial quarter’s or year’s participation.

Disability Prior to Employment Termination

If you become disabled after receiving a Termination Letter but before you
terminate employment, your employment termination date will not change. You
should contact SunDial to discuss the employment disability benefits for which
you may be eligible.



--------------------------------------------------------------------------------

Death Prior to Employment Termination

If you die after receiving a Termination Letter but before you sign the Release
and Waiver Agreement, neither you nor your estate will be entitled to any
further Plan benefits.



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

U.S. VICE PRESIDENT SEVERANCE PLAN

SUMMARY OF PLAN BENEFITS

To receive the Severance Payment and Payment of COBRA Premiums,

the Release and Waiver Agreement must be signed and not revoked.

See Important Notes at the end of Summary.

 

SALARY/JOB
GRADE

  

NOTIFICATION
PAY

  

SEVERANCE
PAYMENT

  

PAYMENT OF COBRA
PREMIUMS

Vice President    16 weeks of Pay    16 weeks Pay plus 4 weeks Pay per Year of
Service up to 20 weeks    16 weeks of COBRA premiums plus 4 weeks of COBRA
premiums per Year of Service up to 20 weeks Executive Leadership Team    16
weeks of Pay    32 weeks Pay plus 4 weeks Pay per Year of Service up to 32 weeks
   32 weeks of COBRA premiums plus 4 weeks of COBRA premiums per Year of Service
up to 32 weeks

IMPORTANT NOTES TO SUMMARY OF PLAN BENEFITS

 

NOTIFICATION PAY

  

SEVERANCE PAYMENT

  

PAYMENT OF COBRA
PREMIUMS

1. A Signed Release and Waiver Agreement is not required.

 

2. Calculated as number of days Pay (base pay or OTE, as applicable). “Pay” has
the same meaning as used for Severance Payment.

 

3. If you are a Key Employee, your Notification Pay will be paid in one lump sum
payment on the second Friday (or as soon as administratively practical
thereafter) that is six (6) months following the date of your Separation from
Service.

  

1. Lump sum Severance Payment paid after Sun receives signed Release and Waiver
Agreement and period for revoking Agreement has ended.

 

2. “Pay” (other than for sales-related incentive based positions) means base pay
and does not include any non-base compensation.

 

3. “Pay” for sales-related incentive based positions is based on on-target
earnings (OTE) effective on the date of the Termination Letter.

 

4. “Years of Service” for calculating benefits means each full or partial year
of service with Sun prior to your employment termination date.

 

5. The 16 weeks/32 weeks additional payment is not included for purpose of
calculating the maximum payment based on Years of Service.

 

6. If you are a Key Employee, your Severance Payment will be paid on the second
Friday (or as soon as administratively practical thereafter) that is six (6)
months following the date of your Separation from Service.

  

1. If you elect COBRA coverage, your COBRA premiums will be paid after Sun
receives signed Release and Waiver Agreement and period for revoking Agreement
has ended.

 

2. “Years of Service” for calculating benefits means each full or partial year
of service with Sun prior to your employment termination date.

 

3. The 16 weeks/32 weeks additional period for payment of COBRA premiums is not
included for purpose of calculating the maximum period for payment of COBRA
premiums based on Years of Service.



--------------------------------------------------------------------------------

Plan Operation, Administration and General Provisions

Other Benefit Plans/Agreements

Your rights and participation in any other Sun benefit plan at termination of
employment are governed solely by the terms of those other plans. Amounts you
receive under the Plan will be reduced by any other type of severance (or
similar) payment you receive under any plan or agreement (including any change
of control agreement), if any (including any payments pursuant to a Sun foreign
subsidiary’s or an acquired company’s plan or agreement) or as required by law.

Amendment and Termination

Sun reserves the right to modify, suspend or terminate the Plan at any time and
for any reason. Any action amending or terminating the Plan shall be in writing
and shall be approved by the Leadership and Development Compensation Committee
of the Board of Directors of Sun.

Unfunded Plan

All Plan benefits are paid from Sun’s general funds, and each participant is an
unsecured general creditor of Sun. Nothing contained in the Plan creates a trust
fund of any kind for your benefit or creates any fiduciary relationship between
you and Sun with respect to any of Sun’s assets. Sun is under no obligation to
fund the benefits provided under the Plan prior to payment.

Plan Benefits Cannot Be Assigned

The rights of any person to any benefit under the Plan may not be made subject
to option or assignment, either by voluntary or involuntary assignment or by
operation of law, including bankruptcy, garnishment, attachment or other
creditor’s process. Any act in violation of this rule shall be void.

No Employment Rights

Nothing in the Plan may be deemed to give any individual a right to remain
employed by Sun or affect Sun’s right to terminate an individual’s employment at
any time, with or without cause.

Legal Construction

The Plan is subject to the provisions of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and, to the extent not preempted by ERISA,
California law. If any provision of the Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.

Plan Administrator

Sun is the “Plan Administrator” of the Plan as that term is used in ERISA. Sun
has full discretionary authority to administer and interpret the Plan, including
the exclusive right



--------------------------------------------------------------------------------

to adopt rules and procedures to implement the Plan, to interpret in its sole
discretion, provisions of the Plan, to decide any questions in connection with
the administration of the Plan, or relating to any claim for Plan benefits,
including, whether an individual is eligible for Plan benefits and the amount of
Plan benefits. Sun may delegate its responsibilities to other persons, which
includes delegation of discretion. Subject to the claims and appeal procedures,
the decisions of Sun and its delegatees relating to the Plan are final and
binding on all persons.

Claims and Appeal Procedures

If you disagree with Sun’s determination of the amount of your benefits or with
any other decision Sun may have made regarding your interest in the Plan, you
may file a claim with Sun. You must send your claim in writing to: Director,
Executive Compensation – U.S. Vice President Severance Plan, Sun Microsystems,
Inc., 4230 Network Circle, M/S USCA23-106, Santa Clara, CA 95054. You should
file the claim as soon as possible, but no later than one (1) year after the
determination /decision.

In the event that your claim for benefits is denied in whole or in part, Sun
must provide you written or electronic notification of the denial of the claim,
and of your right to appeal the denial. The notice of denial will be set forth
in a manner designed to be understood by you, and will include (i) the specific
reason or reasons for the denial, (ii) reference to the specific Plan provisions
upon which the denial is based, (iii) a description of any information or
material that Sun needs to complete the review and an explanation of why such
information or material is necessary, and (iv) an explanation of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of your right to bring a civil action under Section 502(a) of ERISA
following a denial on appeal. This notice will be given to you within 90
calendar days after Sun receives the claim, unless special circumstances require
an extension of time – in which case Sun has up to an additional 90 calendar
days for processing the claim. If an extension of time for processing is
required, notice of the extension will be furnished to you before the end of the
initial 90-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which Sun
expects to render its decision on the claim.

If your claim for benefits is denied, in whole or in part, you (or your
authorized representative) may appeal the denial by submitting a written appeal
to the Appeal Committee within 60 calendar days after you receive the denial. If
you fail to appeal a denial within the 60-day period, Sun’s determination will
be final and binding. If you appeal to the Appeal Committee, you (or your
authorized representative) may submit comments, documents, records and other
information relating to your claim for benefits. You may request (free of
charge) reasonable access to, and copies of, all documents, records, and other
information relevant to your claim.

The Appeal Committee will make a decision on each appeal no later than 60
calendar days following receipt of the appeal. If special circumstances require
an extension of time for processing the appeal, the Appeal Committee will make a
decision on the appeal no later than 120 calendar days following receipt of the
appeal. If an extension for



--------------------------------------------------------------------------------

review is required, notice of the extension will be furnished to you before the
extension begins. The extension notice will indicate the special circumstances
requiring an extension and the date by which the Appeal Committee expects to
render a decision. The Appeal Committee will give written or electronic notice
of its decision to you after its decision is made. In the event that the Appeal
Committee confirms the denial of the claim for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by you, (i) the
specific reason or reasons for the decision, (ii) reference to the specific Plan
provisions upon which the decision is based, (iii) a statement that you may
request (free of charge) reasonable access to, and copies of, all documents,
records, and all other information relevant to your claim, and (iv) a statement
of your right to bring an action under Section 502(a) of ERISA.

No legal action for benefits under the Plan may be brought until you (i) have
submitted a written claim for benefits in accordance with the procedures
described above, have been notified by Sun that the claim is denied, have filed
a written appeal in accordance with the appeal procedures described above, and
have been notified that the Appeal Committee has denied the appeal, or (ii) Sun
or the Appeal Committee fail to follow these procedures. No legal action may be
commenced or maintained against the Plan, Sun or the Appeal Committee more than
two (2) years after the Appeal Committee denies your appeal or Sun or the Appeal
Committee fail to follow these procedures.

If you wish to take legal action after exhausting the appeal procedures, you may
serve process on Sun at the address indicated in the section below entitled
“Plan Information.”

Plan Information

Plan Governed by ERISA

The Plan is an employee welfare benefit plan subject to ERISA. The Plan is
subject to most of the provisions of Title I of ERISA. However, it is not
subject to Title IV of ERISA, which includes the plan termination insurance
provisions.

Address of Sun

The principal executive office of Sun Microsystems, Inc. is 4150 Network Circle,
Santa Clara, California 95054. Its telephone number is (650) 960-1300.

Identification Numbers

Sun’s Employer Identification Number (EIN) is 94-2805249. The Plan Number
assigned to the Plan is 540.

Type of Plan

The Plan is a welfare benefit plan providing special severance benefits to
eligible employees. All benefits under the Plan are paid directly by Sun to
participants.

Plan Year

The Plan’s year ends on December 31.



--------------------------------------------------------------------------------

Service of Process

The Plan’s agent for service of legal process is:

General Counsel

Legal Department

Sun Microsystems, Inc.

4120 Network Circle, MS USCA 12-202

Santa Clara, CA 95054

Statement of ERISA Rights and Protections

As a participant in the Sun Microsystems, Inc. U.S. Vice President Severance
Plan, you are entitled to certain rights and protections under ERISA. ERISA
provides that all plan participants are entitled to:

Receive Information About your Plan and Benefits

Examine, without charge, at the plan administrator’s office - and at other
specified locations - all documents governing the Plan and a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan, copies of the latest annual report (Form
5500 Series) and updated summary plan description (there may be a reasonable
charge for the copies).

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes obligations
on those responsible for the operation of the Plan. The people who operate the
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other plan participants and beneficiaries. No one,
including Sun or any other individual, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a benefit or exercising
your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to $110 a day until you
receive them, unless the materials were not sent because of reasons beyond the
administrator’s control. If your claim for benefits is denied or ignored, in
whole or in part, and you have been through the Plan’s appeal procedures, you
may sue in a state or Federal court. If it should happen that plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit



--------------------------------------------------------------------------------

in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you sued to pay
these legal costs and fees. If you lose, the court may order you to pay these
costs and fees (for example, if it finds your claim is frivolous).

Assistance With Your Questions

If you have questions about the Plan, you should contact the plan administrator.
If you have questions about this statement or your rights under ERISA, or if you
need assistance in obtaining documents from the plan administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Ave. N.W., Washington, D.C., 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

Execution

To record the amendment and restatement of the Plan effective May 1, 2006 as set
forth herein, Sun Microsystems, Inc. has caused its authorized representative to
sign this document the              day of May, 2006.

 

Sun Microsystems, Inc. By:     

Printed Name: William N. MacGowan

Title:

  Executive Vice President People and Places
and Chief Human Resources Officer